U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 0-28749 FREESTAR TECHNOLOGY CORPORATION (Exact Name of Company as Specified in Its Charter) Nevada 88-0446457 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 31 Mespil Road, Ballsbridge, Dublin 4, Ireland (Address of Principal Executive Offices) 353 (Company's Telephone Number) Indicate by check mark whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of "accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o, Accelerated filer o, Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS As of February 14,2008, there were 302,904,043 shares of Common Stock issued and outstanding. i Table of Contents TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF DECEMBER 31, 2 30,2007 F-1 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREEAND SIX MONTHS ENDED DECEMBER 31, 2 F-2 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED DECEMBER 31, 2 F-3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS F-5to F-15 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 3 QUANTITATIVEAND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 13 ITEM 4. CONTROLS AND PROCEDURES 13 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 14 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 14 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 14 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 14 ITEM 5. OTHER INFORMATION 14 ITEM 6. EXHIBITS 14 SIGNATURES 15 ii Table of Contents FREESTAR TECHNOLOGY CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS December 31, June 30, 2007 2007 (Audited) Current assets: Cash and cash equivalents $ 401,524 466,408 Accounts receivable, net of allowance for doubtful accounts of $56,839 and $54,903 at December 31 and June 30, 2007,respectively (note 3) 718,721 977,502 Other current assets (note 4) 93,404 103,988 Inventory (note 5) 732,258 918,947 Total current assets 1,945,907 2,466,845 Property, plant and equipment, net of accumulated depreciation and amortization of$229,146 and $170,804, respectively(note 6) 189,089 187,323 Software license, net of accumulated amortization of$1,138,767 and $1,027,457, respectively (note 7) 1,122,389 1,233,699 Customer relationships and contracts, net of accumulated amortization of $1,003,453 and $848,493, respectively(note 7) 1,945,796 2,100,756 Software, net of accumulated amortization of$1,397,925 and $1,175,908, respectively (note 7) 2,914,493 2,608,446 Other long-term assets (note 8) 83,631 19,966 Total assets $ 8,201,305 8,617,035 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses (note 9) 2,901,438 2,485,629 Due to related parties (note 10) 504,579 191,984 Deferred revenue 103,580 87,897 Total current liabilities 3,509,597 2,765,510 Commitments and contingencies Minority interest 407,398 184,008 Stockholders' Equity: (note 11) Convertible preferred stock, series A, $0.001 par value, 1,000,000 sharesauthorized; 1,000,000 shares issued and outstanding 1,000 1,000 Convertible preferred stock, series B, $0.001 par value, 4,000,000 sharesauthorized,1,500,000 and 2,000,000 shares issued and outstanding at December 31 and June 30, 2007, respectively 1,500 2,000 Additional paid-in capital - preferred stock 2,530,558 2,890,058 Common stock, $0.001 par value, 500,000,000 shares authorized; 294,558,543 and 233,783,452 shares issued and outstanding at December 31, 2007and June 30, 2007,respectively(note 11) 294,559 233,783 Additional paid-in capital - common stock 87,672,134 75,589,649 Common stock subscrptions receivable (1,635,000 ) (600,000 ) Common stock subscribed 50,000 2,600,014 Deferred compensation (note 11) (257,646 ) (599,770 ) Unearned compensation on restricted stock (48,331 ) (121,701 ) Accumulated deficit (84,626,459 ) (74,418,911 ) Accumulated other comprehensive gain 301,995 91,395 Total stockholders' equity 4,284,310 5,667,517 Total liabilities and stockholders' equity 8,201,305 8,617,035 The accompanying notes form an integral part of these unaudited condensed consolidated financial statements. F-1 Table of Contents FREESTAR TECHNOLOGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Three Six Six Months Ended Months Ended Months Ended Months Ended December 31, December 31, December 31, December 31, 2007 2006 2007 2006 Revenue Transaction processing $ 512,782 $ 497,810 $ 1,000,505 $ 959,670 Consulting services 683,862 263,944 1,289,839 263,944 Hardware and related 252,069 50,148 512,864 50,148 Total revenue 1,448,713 811,902 2,803,208 1,273,762 Cost of revenue Transaction processing 609,361 626,365 1,243,628 1,160,343 Consulting services 606,054 212,013 995,314 212,013 Hardware and related 192,312 48,930 449,655 48,930 Total cost of revenue 1,407,727 887,308 2,688,597 1,421,286 Gross profit (loss) 40,986 (75,406 ) 114,611 (147,524 ) Selling, general and administrative expenses 4,634,031 3,054,011 10,065,580 5,452,127 Loss from operations (4,593,045 ) (3,129,417 ) (9,950,969 ) (5,599,651 ) Other income (expenses): Additional cost of acquisition (note 7) - - (192,555 ) - Interest income/(expense) (11,198 ) (791 ) (30,411 ) (779 ) Loss before income taxes and minority interest in subsidiaries (4,604,243 ) (3,130,208 ) (10,173,935 ) (5,600,430 ) Income taxes - 7,960 - 7,960 Minority interest in net income (loss) of subsidiaries (35,973 ) (13,712 ) 33,613 (13,712 ) Net Loss (4,568,270 ) (3,124,456 ) (10,207,548 ) (5,594,678 ) Other - Comprehensive income (loss):Gain (Loss) on foreign exchange 73,774 14,548 210,600 26,028 Comprehensive loss $ (4,494,496 ) $ (3,109,908 ) $ (9,996,948 ) $ (5,568,650 ) Loss per share - basic and diluted $ (0.02 ) $ (0.02 ) $ (0.04 ) $ (0.03 ) Weighted average shares outstanding - basic 287,463,762 186,510,046 266,397,812 184,722,154 Weighted average shares outstanding - diluted 295,196,103 212,623,091 274,130,153 211,456,726 The accompany notes form an integral part of these unaudited condensed consolidated financial statements. F-2 Table of Contents FREESTAR TECHNOLOGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Six Months Ended Months Ended December 31, December 31, 2007 2006 Cash flows used for operating activities: Net loss $ (10,207,548 ) $ (5,594,679 ) Minority interest in income loss of subsidiary 33,613 (13,712 ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation and amortization 457,660 394,168 Common stock issued in legal settlement - Non-cash compensation 5,914,187 2,566,590 Changes in assets and liabilities: (Increase) decrease in assets Accounts receivable 181,905 134,236 Inventory 114,921 (550,196 ) Long term deposits and prepaid rent (29,416 ) Other current assets (56,269 ) 20,137 Increase (decrease) in liabilities Accounts payable and accrued expenses 806,647 20,843 Cash advance to company by employee 109,861 Deferred revenue 15,683 - Due to shareholders - Accrual of salary to officers 312,595 61,423 Total adjustments 7,780,942 2,713,934 Net cash used in operating activities (2,426,606 ) (2,880,745 ) Cash flowsused in investing activities: Purchase of fixed assets (35,079 ) (80,440 ) Purchase of software and capitalized software cost (209,380 ) (300,306 ) Investment in PLC, net of cash acquired (177,787 ) Net cash used in investing activities (244,459 ) (558,533 ) Cash flows provided by financing activities: Proceeds from sale of common stock 965,000 1,900,000 Comissions for sale of common stock (190,000 ) Proceeds from exercise of stock options/warrants 1,542,000 52,500 Cash contributed by officer of subsidiary 189,777 - Net cash provided by financing activities 2,696,777 1,762,500 Net increase (decrease) in cash and cash equivalents 25,712 (1,676,778 ) Foreign currency translation adjustments (90,596 ) 30,014 Cash and cash equivalents, beginning of period 466,408 2,972,135 Cash and cash equivalents, end of period $ 401,524 $ 1,325,370 F-3 Table of Contents FREESTAR TECHNOLOGY CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (continued) Six Six Months Ended Months Ended December 31, December 31, 2007 2006 Supplemental disclosure of cash flow information: Interest paid $ - $ - Income tax paid $ - $ 7,961 Shares of restricted common stock issued for services $ 3,906,915 $ 876,500 Shares of common stock issued to employees for services $ 181,750 $ - Adjustment of unearned restricted common stock for the period $ 73,370 $ - Adjustment of deferred compensation for the period $ 342,124 $ 1,086,673 Shares of common stock issued for subscriptions receivable $ 1,500,000 $ - Fair value of options issued to consultants and employees $ 1,410,028 $ 761,417 Shares of common stock issued for prepaid rent $ - $ 75,600 Shares of common stock issued for subscriptions payable $ - $ 352,500 Stock options exercised, cash not received $ - $ 75,000 Conversion of preferred stock to common stock $ 360,000 $ - Cancellation of shares of common stock $ - $ (158,000 ) Shares of common stock issued to acquire interest in subsidiary $ - $ 800,000 Acquisiton of PLC Partners, LTD: Accounts receviable $ - $ 273,740 Property and equipment - 2,381 Customer relationships and contracts - 982,045 Current liabilites - (262,423 ) Minority interest - (17,956 ) Net Assets $ - $ 977,787 Comon stock Issued $ - 800,000.00 Cash paid - 200,000.00 Cash balance upon acquisition - (22,213.00 ) Net Assets $ - $ 977,787 Fair value of additional shares issuedfor PLC Acquisition:' $ 192,555 $ - The accompany notes form an integral part of these un audited condensed consolidated financial statements. F-4 Table of Contents FREESTAR TECHNOLOGY CORPORATON NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION AND NATURE OF BUSINESS OPERATIONS Basis Of Presentation The accompanying unaudited condensed consolidated financial statements of FreeStar Technology Corporation, a Nevada corporation ("Company"), have been prepared in accordance with the instructions to Form 10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete consolidated financial statements.
